United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 02-3055
                                     ___________

Douglas Roaden,                      *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the Western
                                     * District of Missouri.
Jon Dermott, Dean Dankelson, Norm *
Rouse, George Thomas, Nick Marshall, *
Blake Wolf, W. J. Pierce,            * [UNPUBLISHED]
                                     *
            Appellees.               *
                               ___________

                          Submitted: October 4, 2002
                              Filed: November 8, 2002
                                   ___________

Before WOLLMAN, MORRIS SHEPPARD ARNOLD, and MELLOY, Circuit
      Judges.
                        ___________

PER CURIAM.

     Douglas Roaden appeals the district court’s1 order dismissing his pro se
complaint as frivolous under 28 U.S.C. § 1915(e)(2). After careful review of the
complaint, we conclude that the district court did not err in dismissing it as frivolous.



      1
       The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
Accordingly, we affirm. See 8th Cir. R. 47B.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                -2-